 In the Matter of SOUTHERN EXTRACTCOMPANY,EMPLOYERandDIS-TRICT 50, UNITED MINEWORKERS OFAMERICA,LOCAL#12807, PE-TITIONERCase No. 10-R-1739.-Decided February 13, 1947Messrs.ThomasG.McConnellandS.V.Minsky,ofKnoxville,Tenn., for the Employer.Mr. WilliamJ. Turnblazei%of Jellico,Tenn., andMr.Harvey Ham-mond,of Knoxville,Tenn., for the Petitioner.Mr. Ross H. Williams,of Knoxville,Tenn., for the Intervenor.Mr. Gerald P.Leicht,of counsel to the Board.DECISIONANDDIRECTIONUpon a petition duly filed, the National Labor Relations Board,on March 8, 1946, conducted a prehearing election among employeesof the Employer in the alleged appropriate unit, to determine whetheror not they desired to be represented by the Petitioner 1 for the pur-poses of collective bargaining.At the close of the election a Tally of Ballots was furnished theparties.The Tally shows that of the approximately 159 eligible voters,147 cast valid ballots, of which 68 were for, and 69 against, the Peti-tioner; there were 10 challenged ballots.On March 8, 1946, the Petitioner filed objections to the election,alleging Employer interference.Thereafter, an appropriate hearingin the case was held at Knoxville, Tennessee, on December 16 and 17,1946, before John C. McRee, hearing officer.The Employer, the Petitioner, and a "Committee representing*em-ployees of Southern Extract Company opposed to the UMWA Dis-trict No. 50," herein called the Intervenor, appeared, participated andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issuesraised by the petition, challenges and objections.21 The Petitioner appeared on the ballot as Paper, Pulp and Sulphide Division of Disti let50, United Mine Workers of America2We shall notpass upon the objections until the results of the electionhavebeen ascer-tained,inasmuch as the objections may become moot afterthe challengedballots hereinruled valid havebeen counted.72 N L. It B, No. 109.569 570DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe rulings of the hearing officer made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACT1.THEBUSINESS OF THE EMPLOYERSouthern Extract Company is a Delaware corporation with itsprincipal office and place of business in Knoxville, Tennessee, whereit is engaged in the manufacture and sale of paper board and chestnuttanning extract.During the calendar year 1945, the Employer pur-chased raw materials valued in excess of $100,000, approximately 40percent of which was shipped to the Employer's plant from pointsoutside the State of Tennessee.During the same period the Em-ployer's gross sales were in excess of $100,000, of which approximately85 percent was shipped to points outside the State of Tennessee.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.3II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of theEmployer 4III. THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner and the Employer agree that a unit composed ofall production and maintenance employees of the Employer, includ-ing watchmen, but excluding clerical employees, chemists, the chiefelectrician, and supervisory employees, is appropriate.There is dis-agreement between them, however, as to the inclusion of a number of3 Jurisdiction over the Employer was also asserted by the Board in an earlier proceeding.SeeMatter of Southern Extract Company,54 N L. R B 11464 The Intervenor does not claim to be a labor organization,but was established solelyto combat the organizational efforts of the Petitioner. SOUTHERN EXTRACT COMPANY571employees.5The Petitioner contends they should be excluded, whereasthe Employer would include them.The Intervenor takes no positionwith respect to the appropriate unit.Donald Foley:The Petitioner contends that, as head loader, Foleyis a supervisory employee, and, as assistant shipping clerk, a clericalemployee.Foley, together with two other employees, performs.manual labor in loading railroad cars.Although his pay is a fewcents per hour more than the two other employees, it does not appearthat he has supervisory duties.He takes the place of J. W. Goo, ship-ping clerk, 1 day a week.The Board, in a prior Decision,, excludedGoo from the production and maintenance unit it established becausea portion of his work was clerical.We find that Foley is not a super-visory employee and that any clerical duties he may perform as a sub-stitute for Goo are not substantial enough to warrant his exclusion onthat ground.We shall include him.James Adapts:-ThePetitioner would exclude Adams, a maintenanceand shipping room employee, because he takes the place of CharlesHelton, millwright, 2 days a week, and the place of Donald Foley, 1day a week. In its prior Decision the Board excluded Helton fromthe unit because he relieved the night superintendent 1 night a week.?As it does not appear that Adams, while substituting for Helton, per-forms supervisory functions, and as we are including Donald Foley,we shall include Adams.I.0. Bayless:The Petitioner contends that Bayless, an engine man,should be excluded because he receives a salary and is paid for 60hours per week whether he works the full 60 hours or not.The evi-dence is undisputed that Bayless is one of the Employer's oldest em-ployees, having worked for it for 42 years, and that his method of payis in recognition of his long service.Since it appears that Baylessis a non-supervisory production woiker, we shall include him.George Whitton:The Petitioner contends that, as waste paper man,Whitton performs partly supervisory and partly clerical service.TheSome of the employees in question,challengedby a Board agent at the election, are asfollonsDonald Foley, head loader, James Adams,maintenanceand shipping room; I O.Ba3 less, engine man , George Whitton, waste paper man , Marvin Gorden, janitor, EdnaRector,Helen Loveday and Mildred Loveday, freeness testers, and Mildred Adams, free-ness testerand measurerMale measurersare the remainingemployees in disputeThe ballot of B. F hiller,machinist,was challenged at the electionby the Employeron the ground that he is a supervisory employeeThe Employer's president testifiedwithout contradiction, however, that this employeeperformedno supervisory duties andthat his ballot should not have been challengedAll partiesagree thatthis employeeshould be included,and we shall, therefore,include him.eSeefootnote3,supra.7Although Holton didnot vote In the prehearing election,the Employer contends thathaving no supervisory authority,he should be included in the appropriate unit.We arenot persuaded from the record in the instant case,however, that we should change ourformer ruling that he be excluded. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord does not substantiate this contention.Furthermore, it appearsthat his duties are substantially the same as those of James Bartee,whom the Board included in the appropriate unit in its prior Decision.We shall, therefore, include him.Marvin Gorden:Gorden, at the time of the hearing, had been em-ployed as office janitor for approximately 10 months.The Board,in its prior Decision, excluded the office janitor on the ground that, theemployee then holding the position, in addition to janitorial work,drove the car of the Employer's president and ran errands for theofficials of the Employer.The Petitioner accordingly, contends thatGorden's predecessor was a "confidential" employee and Gorden shouldtherefore be excluded.The record in the instant case reveals, however,that Gorden unlike his predecessor, does not act as chauffeur for theEmployer's president and does not run errands.Gorden performsjanitorial work not only in the office, but also in the storeroom,machine shop, showers and toilets and turbine room.He is paid by thehour and punches the same time clock as other maintenance employees.On the entire record we are of the opinion that Gorden should not beexcluded from the appropriate unit.We shall include him.Edna Rector, Helen Loveday, and Mildred Loveday:The Petitionercontends that these employes, now classified as freeness testers, aretechnical employees and, therefore, should be excluded.The Board,in its prior Decision, excluded laboratory workers, whose duties weresubstantially the same as those of the freeness testers.Accordingly,we shall exclude these three employees.Mildred Adams:This employee is classified as a freeness tester andmeasurer.She works as a freeness tester 3 nights a week relievingeach of the three regular freeness testers 1 night a week, and works asa measurer the other 3 nights a week, relieving each of three employeesclassified as measurers 1 night a week.The Board, in its prior De-cision, excluded measurers because they performed no manual laborand their duties were of a clerical nature.As a measurer, MildredAdams also performs no manual labor and her work is also clericalin nature.Accordingly, and inasmuch as we have excluded the free-ness testers, we shall exclude Mildred Adams.Male Measurers:The record reveals that, during the war, clue to themanpower shortage, women were employed as measurers and onlywomen were so employed at the time of the prior Board Decision.Asalready noted, they performed no manual labor.At the time of theprehearing election, however, the Employer employed instead threemen as full-time measurers.These male measurers not only domeasuring work, but also spend a considerable portion of their time onmanual labor, assisting in making repairs when breaks occur in papermachines.A collective agreement between the Petitioner and the SOUTHERN EXTRACT COMPANY573Employer, executed after the prior Board proceeding, which resultedin the Petitioner's certification, specifically embraced male measurers.'We shall include the male measurers.We find that all production and maintenance employees ° of theEmployer, including male measurers, the janitor,10 and watchmen, butexcluding laboratory workers or freeness testers,11 chemists, clericalemployees, chief electrician, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction'12 constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESIn accordance with our foregoing conclusions, we hereby overrulethe challenges to the ballots cast by Donald Foley, James Adams,1.0. Bayless, George Whitton, Marvin Gorden, and B. F. Miller; andsustain the challenges to the ballots cast by Edna Rector, Helen Love-day, Mildred Loveday, and Mildred Adanls.As the six challenged ballots herein found to be valid are sufficientin number to affect the results of the election, we shall direct theRegional Director to open and count them.DIRECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Southern Extract Company,Knoxville, Tennessee,IT IS IrEREBY DIRECTED that the Regional Director for the TenthRegion, shall, within ten (10) days from the date of this Direction,open and count the challenged ballots of Donald Foley, James Adams,I.O. Bayless, George Whitton, Marvin Gorden and B. F. Miller, andshall thereafter prepare and cause to be served upon the parties aSupplemental Tally of Ballots, including therein the count of thesesix challenged ballots.BThe voting unit described in the notice of election in this case generally covered allproduction and maintenance employees and did not exclude measurers.As noted above,Mildred Adams, a freeness tester-measurer, cast a ballot. It does not appear whethermale measurers voted'This includes B. F. Miller, Donald Foley, James Adams, I. O. Bayless and GeorgeWhitton.Marvin Gordonn This includes Edna Rector, Mildred Loveday, and Helen Loveday, and Mildred Adams,freeness tester and measurer.u This includes Charles Helton.